Citation Nr: 1226807	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  10-39 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served on active duty from August 1954 to July 1958. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado that awarded service connection and a noncompensable rating for bilateral hearing loss disability and denied service connection for tinnitus.  

The Veteran testified before the undersigned Veterans Law Judge in March 2011.  A transcript of the hearing is associated with the claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's tinnitus is etiologically related to his period of active service.

2.  Throughout the initial-rating period, the Veteran's hearing impairment has been no worse than Level II in the right ear and Level IV in the left ear.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for an initial compensable disability rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks an initial compensable disability rating for bilateral hearing loss disability and service connection for tinnitus.  The Board will first discuss certain preliminary matters and will then address the legal criteria and the facts of the case at hand. 

I.  The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a)  requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was provided with the notice required under the VCAA, to include notice with respect to the initial-disability-rating and effective-date elements of the claim, by letter mailed in January 2010, prior to the initial adjudication of the claims. 

The record also reflects that service treatment records and pertinent post-service medical records have been obtained and that the Veteran has been afforded appropriate VA examinations.  The National Archives was contacted and deck logs were obtained for the USS Ranger.  The Veteran has not identified any other evidence that could be obtained to substantiate the claims.  The Board also is unaware of any such evidence.  Therefore, the Board is satisfied that the originating agency has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation. 

Accordingly, the Board will address the merits of the claim. 

II.  Service Connection for Tinnitus

A.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In reviewing the evidence, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge);  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-7; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

In evaluating a claim, the Board's duty is to assess the credibility and probative weight of the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

B.  Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran asserts that he had exposure to in-service acoustic trauma during his naval service, to include exposure to noise associated with his duties as a radioman on various ships.  He asserts that his berth on the USS Ranger was in close proximity to heavy artillery and he was exposed to the firing of these guns routinely.  He also urges that there was a lightning strike to an antenna aboard the USS Ranger that caused a particularly significant episode of acoustic trauma that he believes led to his tinnitus.  He indicated in his claim, his testimony, his notice of disagreement and his written statement received in June 2012 that his tinnitus began in 1958 and has been constant but worsening since that time.  

The Veteran's DD 214 confirms his military occupational specialty as a radioman with three years and seven months of foreign or sea service.  His record is generally consistent with his assertions as to acoustic trauma in service.  Considering the record in its entirety, the Board finds, as did the RO, that he was exposed to acoustic trauma in service.  

Service treatment records do not reflect formal findings of tinnitus.  Private treatment records reflect findings of hearing loss dating from 1989 and tinnitus from 2001.  

VA treatment records dating from May 2009 include complaints of tinnitus.  In June 2009 he reported that he experienced tinnitus since the early 1990's.  

The Veteran was afforded a VA audiological examination in March 2010.  The examiner reviewed the claims folder.  The Veteran reported that his noise exposure included being a radioman with headsets in the Navy.  He reported that on one occasion an antenna was hit by lightning and the receiver blew up, after which he experienced tinnitus.  Elsewhere in the examination report, the examiner notes that the Veteran's tinnitus began in the late 1960's.  The diagnosis was bilateral tinnitus, but the examiner stated that he could not give an opinion as to etiology of the tinnitus without resort to speculation as the date of onset of the tinnitus is not related to service.  

Following the examination, the Veteran submitted a statement clarifying that he told the examiner that the tinnitus began while he was on active duty and had gotten worse in the late 1960's.  

Additional VA treatment records show ongoing complaints of tinnitus but do not contain a medical opinion as to etiology.  

At his March 2011 hearing before the undersigned, the Veteran reported that his tinnitus began in 1958.  He had given the examiner an approximate time since it was a long time ago.  He now remembers that it was in 1958 because it was before he married his late wife.  He recalls it was about the time that she began to state that he had a selective memory.  

The Veteran was afforded an audiological VA examination in August 2011 by an examiner who reviewed the claims folder.  The examiner noted that the Veteran again reported that the tinnitus began in the 1960's.  Thus, the examiner opined that it was not at least as likely as not that tinnitus was the result of noise exposure in service.

In a June 2012 written statement, the Veteran again asserted that his tinnitus began in service.  

The medical evidence confirms the Veteran currently has tinnitus.  While the medical opinion evidence is against the claim, based on the Veteran's apparent contradictory report of incurrence in the 1960's, he has explained in written statements and testimony that the tinnitus began in service.  

The Veteran is competent to testify as to observable symptoms such as hearing difficulty and ringing in his ears, because these symptoms are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Layno, supra.  Given the testimony of the Veteran, the Board finds his assertions of ringing in the ears dating back to service to be credible.  Although it is at a loss to explain why the Veteran reported contradictory information at the most recent examination, the Board has no significant substantive reason to doubt the credibility of the Veteran's testimony and statements included in his claim.  On the contrary, the Board found the Veteran to be candid generally free from exaggeration as to this issue.  The Veteran statements here establish continuity of symptomatology such as to enable a grant of service connection for tinnitus. 

Resolving the benefit of the doubt in the Veteran's favor, and without ascribing error to the action of the RO, the Board finds that the criteria for service connection for tinnitus are met.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.  

III.  Evaluation of Bilateral Hearing Loss Disability

A.  Legal Criteria 

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85. 

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a). 

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b). 

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86. 38 C.F.R. § 4.85(c). 

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz  and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85(d). 

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e). 

Provisions for evaluating exceptional patterns of hearing impairment are as follows. 

(a) When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 

(b) When the puretone thresholds are 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86. 

B.  Analysis 

VA audiology clinic notes dated during the time relevant to this claim reflect that the Veteran wears bilateral hearing aids.  A November 2009 progress note indicates he requested hearing testing.  He felt that his self-purchased hearing aids were not giving him any benefit.  Audiological findings were reported for air but not bone.  His speech reception thresholds were noted to be 30 decibels on the right and 35 decibels on the left.  His speech recognition scores were noted as 80% in the right ear at 70 decibels and 60% in the left ear at 70 decibels.  New hearing aids were ordered.  A December 2009 ENT consult indicated that the Veteran had switched to behind the ear hearing aids.  

In response to his claim for service connection, the Veteran had a VA audiological evaluation in March 2010; the audiologist reviewed the claims file and noted the Veteran's history in detail.  The Veteran reported the most difficulty hearing in noisy environments.  He was not working because he was retired.  On examination his puretone thresholds in decibels were as follows: 




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
15
20
50
55
65
47.5
LEFT
15
15
40
50
65
42.5

Speech recognition was 96 percent in the right ear and 84 percent in the left ear.  Applying the values above to Table VI results in a Level I Roman numeral designation for the right ear and a Level II Roman numeral designation for the left ear.  Application of a Level I designation and a Level II designation to Table VII results in a noncompensable rating.  The readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment. 

At the hearing before the undersigned, the Veteran testified that his hearing had worsened.  He was wearing hearing aids but he felt that they did not help much.  He has difficulty hearing conversations in a noisy room.  He was able to communicate with the undersigned.  His representative requested an additional examination to verify that the Veteran's hearing had worsened.  

The Veteran was afforded another VA audiological evaluation in August 2011; the audiologist reviewed the claims file and noted the Veteran's history in detail.  She observed that the Veteran was retired so there was no occupational impact of the hearing loss.  The impact on daily activity was that the Veteran has difficulty with communicative situations and has worn hearing aids since the 1960's.  On examination his puretone thresholds were as follows: 




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
25
25
60
55
60
50
LEFT
15
25
50
50
55
45

Speech recognition was 84 percent in the right ear and 68 percent in the left ear.  Applying the values above to Table VI results in a Level II Roman numeral designation for the right ear and a Level IV Roman numeral designation for the left ear.  Application of these two designations to Table VII results in a noncompensable rating.  The readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment. 

The Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In accordance with this decision, both examiners stated that the Veteran's hearing loss did not cause occupational impact as he was retired.  The most recent examiner addressed daily activities in her observation that the hearing impairment affected most communication activities.  

On review of the file, it is evident the criteria for compensable rating under Diagnostic Code 6100 are not met.  Although the audiological evaluations clearly show the Veteran has hearing loss, the hearing loss has not yet met the compensable level under the rating schedule. 

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence provided by the Veteran in the form of his testimony, his correspondence to VA and his comments to the examiners, in which he generally contends his disability should be rated higher than the current noncompensable rating. 

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  In this regard, the Veteran has testified as to the impact that his hearing loss disability has on his daily life.  The Veteran reported difficulty hearing conversations in noisy environments.  However, the rating schedule for hearing loss is a reasonable exercise of the Secretary's rulemaking authority.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Whereas the Veteran's hearing loss has not been shown by medical or lay evidence to be worse than that measured during audiological evaluation, the lay evidence does not support a claim for a compensable rating. 

Consideration has been given to assigning a staged rating; however, at no during the period under review does the disability warrant a compensable rating under the schedular criteria.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

The record reflects that the manifestations of the disability, hearing impairment in each ear, are those specifically contemplated by the schedular criteria.  Moreover, as discussed above, the Board has considered the testimony of the Veteran and has found no indication in the record that the average industrial impairment from the disability would be to a compensable degree.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.


ORDER

Service connection for tinnitus is granted.


An initial compensable rating for bilateral hearing loss disability is denied.



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


